Lumpkin, J.
There was no error in refusing to enjoin altogether the collection by the tax-collector of the tax which had been levied by the county commissioners of Murray county for the purpose of erecting a court-house. Some of the contentions made by the plaintiffs are controlled by the previous decisions of this court. Dunn v. Beck, 144 Ga. 148 (86 S. E. 385); Dunn v. Harris, 144 Ga. 157 (86 S. E. 556); Dunn v. Harris, 144 Ga. 385 (87 S. E. 299); Dunn v. O’Neill, 144 Ga. 823 (87 S. E. 190). The-pleadings and evidence on behalf of the plaintiffs do not require a reversal of the judgment, in so far as it refused to grant the injunction to the extent to which it was prayed.
a) The order granted by the presiding judge enjoined the tax-collector from collecting the full amount of the tax levied, but declared that he was not enjoined from collecting one half thereof for the purpose of building a court-house as the county authority or authorities might thereafter determine and as the law provides. The exception and assignment of error by the plaintiffs were in general terms that “to the action of the court in rendering said judgment' and passing said order the plaintiff in error excepted and now excepts, and assigns the same as error, upon the ground that the same is contrary to law.” The tax-collector also excepted by a separate bill of exceptions; but on March 8, 1916, application was made to withdraw the writ of error, which was allowed. Held, that under such circumstances the judgment in the present case, in so far as it is adverse to the plaintiffs, will be affirmed. Whether or not the defendant had any cause for complaint of the judgment will not be decided, his bill of exceptions having been withdrawn.

Judgment affirmed.


All the Justices concur.